United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.K., Appellant
and
U.S. POSTAL SERVICE, WESTERN
NEW YORK PERFORMANCE CLUSTER,
Buffalo, NY, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 12-681
Issued: July 25, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On February 6, 2012 appellant filed an application for review of a December 12, 2011
merit decision of the Office of Workers’ Compensation Programs (OWCP) denying his claim for
a recurrence of total disability and a January 18, 2012 nonmerit decision of OWCP denying his
request for reconsideration.1 The Board assigned Docket No. 12-681.
The Federal Employees’ Compensation Act2 provides that OWCP shall determine and
make findings of fact in making an award for or against payment of compensation after
considering the claim presented by the employee and after completing such investigation as
OWCP considers necessary with respect to the claim.3 Since the Board’s jurisdiction of a case is

1

OWCP accepted that by early 2011 appellant, a distribution clerk, sustained an exacerbation of preexisting
cervical disc displacement due to repetitive work duties. Appellant returned to light-duty work and claimed that he
sustained a recurrence of total disability on April 14, 2011 due to his work injury.
2

5 U.S.C. §§ 8101-8193.

3

Id. at § 8124(a)(2).

limited to reviewing that evidence which is before OWCP at the time of its final decision,4 it is
necessary that OWCP review all evidence submitted by a claimant and received by OWCP prior to
issuance of its final decision. As the Board’s decisions are final as to the subject matter appealed,5
it is crucial that all evidence relevant to that subject matter which was properly submitted to
OWCP prior to the time of issuance of its final decision be addressed by OWCP.6 The Board has
held that this principal applies with equal force when evidence is received by OWCP the same day
a final decision is issued.7
In the present case, OWCP did not review evidence received on December 12, 2011, the
date of issuance of its December 12, 2011 decision. In particular, it did not consider the
December 6 and 7, 2011 reports of Dr. Frederick B. McAdam, an attending Board-certified
physiatrist. The Board, therefore, must set aside the December 12, 2011 decision of OWCP and
remand the case so that OWCP may fully consider the evidence that was properly submitted by
appellant prior to the issuance of this decision. Following such further consideration and after such
further development as it deems necessary, OWCP shall issue an appropriate decision on
appellant’s recurrence of total disability claim.8

4

See 20 C.F.R. § 501.2(c)(1).

5

Id. at § 501.6(d).

6

William A. Couch, 41 ECAB 548, 553 (1990).

7

Linda Johnson, 45 ECAB 439 (1994).

8

Given the Board’s disposition of the merit issue in this case, OWCP’s January 18, 2012 nonmerit decision is
moot.

2

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated December 12, 2011 be set aside and the case remanded for further action in
conformance with this order of the Board.
Issued: July 25, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees' Compensation Appeals Board

3

